BONDY, District Judge.
Judge Lacombe, as special master, in his amended report recommended that the District Court deny the • application of the Bank, or hold it under advisement until the decision of the Supreme Court in the Fulton Bank Case (see Beaver Boards Co. v. Imbrie & Co. [D. C.] 287 F. 158), which, in view of the substantial identity of its facts with those here conceded, will settle the law of this controversy. The Supreme Court, on March 2, 1925, reversed the decision in that ease, but only on the ground that the court did not have jurisdiction. 267 U. S. 276, 45 S. Ct. 261, 69 L. Ed. 609.
Although there is a conflict, the weight of authority is to the effect that, if funds in which third persons have an interest are deposited in the individual name of the depositor in a bank which has neither actual notice nor notice of facts sufficient to put it on inquiry as to the true character of-the deposit, it may apply the deposit to the payment of the individual debt of the depositor to the bank, and may do so whether or not it made any advances or otherwise changed its position on the faith of such de*103posit. Central National Bank v. Conn. Mutual Insurance Co., 104 U. S. 54, 71, 26 L. Ed. 693; Bank of Metropolis v. New England Bank, 47 U. S. (6 How.) 212, 12 L. Ed. 409; Union Stockyards Nat. Bank v. Gillespie, 137 U. S. 411, 11 S. Ct. 118, 34 L. Ed. 724; In re Ennis, 187 F. 720, 109 C. C. A. 468; Hatch v. Fourth Nat. Bank, 147 N. Y. 184, 41 N. E. 403; Meyers v. New York County National Bank, 36 App. Div. 482, 55 N. Y. S. 504.
The amended report of Judge Lacombe, therefore, is confirmed, and the petition dismissed.